308 N.Y. 960 (1955)
National City Bank of New York et al., as Trustees under The Will of George H. Norman, Deceased, Respondents,
v.
Edith H. Beebe, Individually and as Executrix and Trustee under The Will of Mabel N. Cerio, Deceased, et al., Respondents, and Frederick H. Prince, Jr., Individually and as Executor of Norman Prince, Deceased, et al., Appellants.
Court of Appeals of the State of New York.
Submitted April 25, 1955.
Decided April 28, 1955
Robert L. Clare, Jr., and George W. Foley for motion.
Harrison Tweed, William Eldred Jackson, Richard S. Ritzel, Sidney W. Davidson and Leslie D. Dawson opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the order sought to be appealed from does not finally determine the matter within the meaning of the Constitution.